Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered July 8, 1996, convicting defendant upon his plea of guilty of the crimes of reckless endangerment in the first degree and operating a motor vehicle while under the influence of alcohol.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty to the crimes of reckless endangerment in the first degree and operating a motor vehicle while under the influence of alcohol. His sentence was in full accordance with both the plea agreement and the relevant statutory requirements. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.